EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Konrad on 8/4/2021.
The application has been amended as follows: 

Claim 8
A system, comprising: 
a data storage system having a storage controller and at least one storage unit controlled by the storage controller and configured to store data in volumes, wherein the storage controller has a processor and a cache; and 
a computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of the storage controller to cause storage controller processor operations, the storage controller processor operations comprising: 
copying data tracks from a source volume of the storage unit to a backup volume of the storage unit; and 
writing metadata entries to a plurality of metadata tracks in a selection sequence alternating among selected metadata tracks of the cache to provide a linked list of metadata entries of the alternating sequence of selected metadata tracks, including: 
generating a first plurality of source track identification descriptor (STIDD) metadata entries for each of a first plurality of copied tracks and storing the first 
switching selection of a metadata track from the first metadata track to a second metadata track of the cache wherein the second metadata track is the selected track in a second selection interval of the sequence of selection intervals and the first metadata track is deselected; and 
destaging the deselected first metadata track storing the first plurality of generated metadata entries from the cache to the storage unit, while generating a second plurality of source track identification descriptor (STIDD) metadata entries for each of a second plurality of copied tracks and storing the second plurality of generated metadata entries in the second selection interval in the selected second metadata track of the cache; 
wherein the linked list of metadata entries is linked by pointers of the metadata entries of the first and second metadata tracks in which a pointer of a metadata entry of the first metadata track points to a metadata entry of the second metadata track.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites the limitation “[…] writing metadata entries to a plurality of metadata tracks in a selection sequence alternating among selected metadata tracks of the cache to provide a linked list of metadata entries of the alternating sequence of selected metadata tracks, 
[…] wherein the linked list of metadata entries is linked by pointers of the metadata entries of the first and second metadata tracks in which a pointer of a metadata entry of the first metadata track points to a metadata entry of the second metadata track”

The closest prior art of record is Matthews et al. (U.S. PGPub No. 2017/0017419) which teaches a data element list containing multiple skip lists, where each skip list corresponds to metadata entries in a single memory bank and nodes in the skip list are connected by pointers but does not teach nodes in the data element list containing a pointer to a node of a different skip list and bank. 
Claims 2-7 depend on claim 1, and are considered allowable for at least the same reasons as claim 1.  Claim 8 contains similar limitations to claim 1, and is considered allowable for at least the same reasons as claim 1. Claims 9-14 depend on claim 8, and are considered allowable for at least the same reasons as claim 8.  Claim 15 contains similar limitations to claim 1, and is considered allowable for at least the same reasons as claim 1.  Claims 16-21 depend on claim 15, and are considered allowable for at least the same reasons as claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257.  The examiner can normally be reached on 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE WU/Examiner, Art Unit 2133